The Honorable D.R. "Buddy" Wallis State Representative Route 5, Box 48 Malvern, AR 72104-9104
Dear Representative Wallis:
This is in response to your request for an opinion on the following three questions regarding the Hot Spring County Solid Waste Authority:
  (1) Once the debt is paid off does the quorum court have the authority to appropriate money for the Solid Waste Operation budget?
  (2) Can any exess money be used for other county general needs?
  (3) Under what circumstances can the Solid Waste Authority be dissolved?
The questions you raise have been addressed to some extent in prior opinions regarding the Hot Spring County Solid Waste Authority. See Opinion Nos. 91-137 and 91-156, copies of which are enclosed. As these opinions note, the Hot Spring County Quorum Court passed an ordinance authorizing an election to pass a one cent sales tax to fund the cost of operating and maintaining the Hot Spring Solid Waste Authority and to pay the Authority's indebtedness to FMHA and the Bank of Malvern. As the opinions also note, the electors of Hot Spring County passed the measure at a special election.
Your first question is whether, once the Solid Waste Authority's debt is paid, the quorum court may appropriate money to the Solid Waste Operation budget. As I stated in Opinion No. 91-156, the tax dollars raised pursuant to the measure in question may be used only for the purposes authorized by the electorate. See
Ark. Const., Art. 16, § 11 and A.C.A. § 26-74-208(c) (1987). The copy of the ballot title attached to your request indicates that the only two uses of this tax money approved by the voters of Hot Spring County are operating and maintaining the Solid Waste Authority and paying off the Authority's indebtedness. Thus, it is my opinion that the quorum court may appropriate money to the Solid Waste Operation budget only to the extent that budget is used to operate and maintain the Solid Waste Authority.
With regard to your second question, as I stated above, the money derived from collection of the one cent sales tax may be used only for the purposes approved by the electorate. Thus, after the Authority's debt is satisfied, the tax money could be used only for the operation and maintenance of the Solid Waste Authority. It could not, in my opinion, be used for other general county needs.
In response to your third question, the dissolution of the Hot Spring County Solid Waste Authority appears to be governed by A.C.A. § 14-233-121(a) (1987), which provides:
  Whenever the member municipalities and counties shall by ordinance determine that the purposes for which the sanitation authority was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the authority have been fully paid or satisfied, the member municipalities and counties may by ordinance declare the authority to be dissolved.
Pursuant to this provision, it appears that after the Authority's bonds and other obligations have been fully paid or satisfied, and the member municipalities and counties have determined by ordinance that the Authority's purposes have been fulfilled, the member municipalitites and counties may by ordinance declare the authority to be dissolved. See Opinion No. 91-156.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosures